BETTS, District Judge.
This vessel and cargo were captured at sea, off the coast of Georgia, by the United States gunboat Po-tomska, February 23, 1863. The vessel was deemed unseaworthy, and, after a naval survey and appraisal, was delivered over to the use of the government, at Port Royal, South Carolina, at the value of 8800. No party intervened to defend or claim the prize, and, on the return of the warrant of arrest in court, her default was duly taken and declared upon the minutes of the court, April 7, 1863, and the proofs in preparatorio were thereupon submitted to the court by the United States attorney, with a motion for the condemnation and forfeiture of the cargo sent to this port for adjudication. There were found on board of the vessel at her capture a certificate of British registry, dated at Nassau, N. P., May 5, 1862, to Horatio Johnson, of that place, mariner, stating that the vessel was foreign built, at Charleston, South Carolina, in the year 1861; also, a shipping agreement between Richard Eccles, master of the vessel, and three men, a mate, a seaman, and a cook, for a voyage in the vessel from Nassau aforesaid to Port Royal, and back to ■the port of Nassau, signed February 9,1863; a clearance from the receiver general’s office 'at the port of Nassau, to Port Royal, dated February 11, 1863, with a cargo of coffee, salt, copperas, and gin; an agreement in writing, dated at Nassau, February 6, 1863, and signed by the master, (Eccles,) stating the terms on •which he was to navigate the schooner “qn the aforesaid voyage, for- the purpose of running the said blockade,” and the payments to be made to him in specie and in Confederate currency on his arrival at a port in the Confederate States, and the additional amount to be received by him on his safe arrival at Nassau, on his return trip.
The master, on his examination upon the stated interrogatories, admits that he knew ■of the war and of the blockade, and that the owner -of the vessel and the cargo did also, and that it was agreed .in writing between them, that the vessel and cargo should run the blockade into any of the Confederate ■States he could get into. A part owner of the vessel and cargo, who was on the vessel when she was captured, also testifies that he knew that ■ Sapello, on the coast of Georgia, the port which the vessel was attempting to enter when captured, was in a state of blockade. These proofs leave no room for doubt in the case, that the voyage was deliberately put on foot, and attempted to be executed, for the purpose of entering a port of the rebels then under strict blockade. A decree of condemnation and forfeiture of the cargo and of the proceeds of the vessel must accordingly be entered.